IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

I.D. No. 1609009222

RELANDO MAXWELL,

Defendant.

Date Submitted: July ll, 2017
Date Decided: August 4, 2017

Upon Defendant’s Motion for Judgment of A cquittal
DENIED

Upon consideration of Defendant’s Motion for Judgment of Acquittal; the
State’s opposition to Defendant’s Motion; Rule 29 of the Superior Court Rules of
Crirninal Procedure; the facts, arguments and legal authorities presented; statutory
and decisional law; and the entire record in this case, the Court finds as folloWs:

l. Defendant Relando Maxwell Was indicted on charges of Assault
Second Degree, PDWDCF (2 counts), CCDW, PDWBPP, Aggravated Menacing,
and Conspiracy Second Degree.

2. Defendant Was represented by counsel.

3. Defendant rejected a plea to the lead charges of Assault Second Degree
and PDWDCF (l count).

4. The case Was presented to ajury on July 13, 14 and 15, 2017.

5. Defendant stipulated that he was prohibited by Delaware law from
possessing, owning, or controlling a deadly weapon, including a knife of any sort.

6. The jury found the Defendant guilty of the charges of Assault Second
Degree, PDWDCF (2 counts), CCDW, PDWBPP, and Aggravated Menacing. The
jury found the Defendant not guilty of the charge of Conspiracy Second Degree.

7. Defendant filed a timely motion for judgment of acquittal pursuant to
Super. Ct. Ci'im. `R. 29(c) on the grounds that there was insufficient evidence to
suppoit a finding that Defendant possessed a knife, which was a necessary finding
for convictions on all charges except Aggravated Menacing. Defendant requests that
a judgment of acquittal be entered on the charges of Assault Second Degree,
PDWDCF (2 counts), CCDW and PDWBPP. According to Defendant, the only
testimony to support a finding that Defendant possessed a knife was the testimony
of the victim. Defendant points out that Defendant himself and Defendant’s co-
defendant both testified that Defendant did not have a k_nife. Defendant also states
that there was no medical testimony that the alleged victim was cut by a knife.

9. The State opposes Defendant’s motio.n. While conceding that a knife
was not recovered and was not presented to the jury as evidence, the State points to
the testimony of the victim who testified at trial that Defendant was waiving around

an object that was “metal” and “shining” and further testified that the victim believed

the object to be a box cutter. The State also points to the medical records of the
victim’s treatment which noted the victiin’s injury as a “laceration.”

10. The standard of review for a motion for judgment of acquittal is
whether any rational trier of fact, viewing the evidence in the light most favorable
to the State, could find a defendant guilty beyond a reasonable doubt of all the
elements of the crime.l There is no distinction between direct and circumstantial
evidence in making this determination2 Both direct and indirect evidence may be
relied upon to support a conviction, as long as all evidence taken together establishes
guilt beyond a reasonable doubt.3

11. The victim testified that Defendant slashed the victim’s face. The
victim also testified that Defendant chased the victim while yelling, “I’m gonna kill
you.” The victim testified that he feared for his life.

12. A deadly weapon need not be admitted at trial to sustain a jury guilty
verdict even where, as here, the deadly weapon at issue was not produced at trial and

the verdict required proof of the defendant’s possession of it.4

 

' Cline v. State, 720 A.2d 891, 892 (Del. 1998) (citz'ng Davz's v. State, 706 A.2d
523, 524 (Del. 1998); Monroe v. State, 652 A.2d 560, 563 (Del. 1995)).

2 Forrest v. State, 721 A.2d 1271, 1279 (Del. 1999); Cline, 720 A.2d at 892 (citing
Davis, 706 A.2d at 524; Hoey v. State, 689 A.2d 1177, 1181 (Del. 1997); Skinner
v. State, 575 A.2d 1108, 1121 (Del. 1990)).

3 Hoey, 689 A.2d at 1181 (cl'tl`ng Skz`nner, 575 A.2d at 1121).

4State v. Clark, 1992 WL 354073, at *1, 5 (Del. Super. Oct. 23, 1992).

3

13. This Court’s ruling in State v. Clark supports a ruling to uphold the jury
verdict in this case. The Clark Court ruled that “there was no need to introduce a
weapon” for a jury to convict the defendant on Assault Second Degree; Possession
of a Deadly Weapon During the Commission of a Felony; and Possession of a
Deadly Weapon by Person Prohibited.5 According to the Court, whether the victim
was hit by a handgun “was an issue for the jury to decide.”6 In Clark, the jury heard
testimony from the victim who said the defendant struck him twice with a handgun.7
The victim’ s mother testified that she had seen the defendant earlier with a handgun.8
The Court ruled that the issue was settled once the jury decided that the defendant
held a handgun and struck the defendant with it.9 The Court found that there was no
basis for a judgment of acquittal solely because the weapon itself was not in
evidence.10

14. Based on the entire record, including all direct and circumstantial
evidence and references there from, a rational trier of fact viewing the evidence in

the light most favorable to the State could find Defendant guilty beyond a reasonable

 

5 Clark, 1992 WL 354073, at *l, 5.
(’Ia’. at *5.

7 Id.

gld.

9161'.

lola'.

doubt of all the elements of Assault Second Degree, PDWDCF (2 counts), CCDW
and PDWBPP.
NOW, THEREFORE, THIS 4th day of August, 2017, Defendant’s Motion

for Judgment of Acquittal is hereby DENIED.

ITis so oRDEi:;LD. j fy E)F`

/` -'
.\ ' l qi»
|l'(/